Name: Council Decision (EU) 2016/1970 of 29 September 2016 on the signing, on behalf of the European Union, and provisional application of the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  European construction;  international affairs
 Date Published: 2016-11-11

 11.11.2016 EN Official Journal of the European Union L 304/1 COUNCIL DECISION (EU) 2016/1970 of 29 September 2016 on the signing, on behalf of the European Union, and provisional application of the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 and Article 212(1), in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the joint proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 June 2012, the Council authorised the Commission and the High Representative of the Union for Foreign Affairs and Security Policy to open negotiations with New Zealand on a Framework Agreement to replace the Joint Declaration on relations and cooperation between the European Union and New Zealand of 21 September 2007. (2) The negotiations on the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part (the Agreement) were successfully concluded on 30 July 2014. The Agreement reflects both the historically close relationship and increasingly strong links developing between the Parties, and their desire to further strengthen and extend their relations in an ambitious and innovative way. (3) Article 58 of the Agreement provides that the Union and New Zealand may apply provisionally certain provisions of the Agreement, determined mutually by the two Parties, pending its entry into force. (4) The Agreement should therefore be signed on behalf of the Union and some of its provisions should be applied on a provisional basis, pending the completion of the procedures necessary for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part, is hereby authorised, subject to the conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 Pending its entry into force, in accordance with Article 58 of the Agreement and subject to the notifications provided for therein, the following provisions of the Agreement shall be applied provisionally between the Union and New Zealand, but only to the extent that they cover matters falling within the Union's competence, including matters falling within the Union's competence to define and implement a common foreign and security policy (1):  Article 3 (Dialogue),  Article 4 (Cooperation in regional and international organisations),  Article 5 (Political dialogue),  Article 53 (Joint Committee), with the exception of points (g) and (h) of paragraph 3 thereof, and  Title X (Final provisions), with the exception of Article 57 and Article 58(1) and (3), to the extent necessary for the purpose of ensuring the provisional application of the provisions of the Agreement referred to in this Article. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) The date from which the provisions of the Agreement referred to in Article 2 will be applied provisionally, will be published in the Official Journal of the European Union by the General Secretariat of the Council.